department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you shouid follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil sec_501 individual individual business business business business business state date date legend _ b _ c d e f g h m n oq dollar amount p dollar amount q t dollar amount dollar amount s dollar amount t u v program program o we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons given below do you meet the qualifications under sec_501 of the code no for the reasons given below facts you were incorporated under m law on n your articles of incorporation articles state your specific purpose is the dissemination of information to the general_public pertaining to foreclosure prevention intervention and credit_counseling_services your articles do not have a clause regarding the dissolution of your organization your bylaws indicate your purpose is the dissemination of information to the general_public pertaining to foreclosure prevention intervention and credit_counseling_services the scope of your services shall include but are not limited to the holding of educational meetings and the preparation and distribution of educational materials as it relates to finance your form_1023 application indicates you will provide services to the general_public by performing counseling services directly pertaining to foreclosure prevention intervention and credit counseling you will call your program u this program will disseminate information and educational materials that will be utilized in saving american families homes from the threat of foreclosure during these difficult economic times’ you included information from the v web site and indicated in an expedite request that you will attempt to obtain certification from the training per the web site information provided v’s f oreclosure intervention counseling training prepares homeownership practitioners with the knowledge and skills to successfully deliver specific housing counseling assistance to delinquent and foreclosure clients’ your bylaws state you will have at least three board members however the form_1023 indicates you have two board members b and c you stated that we currently only have two members at this time this is due to the fact that we are not operational as of the date of this letter our intention is to add additional board members upon receipt of our approval to become an exempt_organization you project around r dollars in gross receipt revenue s dollars in occupancy expense and t dollars in professional fees for you first three years of operations you do not have a facility after exemption is received you will locate a facility until such time you will offer services via telephone and the internet from the home of b you project no salaries during the start-up phase of your operations after the 12-month start-up phase all employees will be compensated with an hourly wage the 12-month delay in compensation also applies to the director of operations b who will also be your president has experience in developing a financial plan for clients to meet their future monetary goals as it relates to foreclosure prevention and loss mitigation his primary expertise is in management finance and loss mitigation negotiations’ b has previously participated in for-profit activities related to loan modification and foreclosure prevention with d a for-profit entity after tax exemption is received d will cease loan modification and foreclosure prevention activities c who will also be your vice-president has expertise in real_estate property management property development and understanding real_estate transactions the director of operations will oversee daily operations duties will include but not necessarily be limited to provid ing individual family and group education to clients and their families the director of operations will a perform comprehensive in-depth assessments for a variety of program services b provide a full range of case management counseling advocacy educational and related_services c learn and utilize agency and community resources d assess community conditions affecting clients to identify resource gaps and discrepancies represent and interprets programs of organization in the community e recommend financial assistance for clients f g meets organization expectation for quantity of direct service h complies with organization recordkeeping expectations i other duties as assigned by the board_of directors your loss mitigation specialists will perform the processing of various loan workouts based on the director’s recommendation in conjunction with investor insurer and client guidelines obtain submit receive required_documentation to from the investor insurer and or client for approval of the elected workout if applicable the specialists will a work with internal personnel and borrower s through both written and oral negotiations in an attempt to mitigate foreclosure b must be able to review analyze borrower's financial documents such as financial statement hardship letter tax returns bank statements pay stubs listing contracts agreement of sales closing costs and settlement sheets and credit bureau reports if applicable c responsible for documenting the loss mitigation workstation notes steps generate letters tasks and adding documents to the imaging system to substantiate the recommendation as required d notify the foreclosure attorney regarding status of loss mitigation activity if applicable e maintains extensive investor insurer and client guidelines timeframes required for f processing a loan workout creates and updates managerial detail reports and or spread sheet s pertinent to the workout function and or progress of the loan s on a daily weekly or monthly basis as required g other duties as assigned a third party provides training for your counselors in accordance with hud standards you do not advertise you will perform search engine optimization in an effort to increase website visibility along with offering our services to local and state communities by corresponding through the appropriate_community and government channels’ we asked you to walk us through a typical client encounter from the first phone call through the expected services you will provide you indicated that aclient may contact you via phone or an online request w v information is provided by the client and entered into your proprietary software the client is qualified for the requested service pre-purchase or loss mitigation counseling the client is assigned to a specialist a new case file and member identification_number is generated your specialist issues the client an outline of objectives educational materials applicable contracts and class schedules the client pays for admission to the course s educational materials are reviewed with the client during an online teleconference call after the course is completed your specialist arranges for a one on one teleconference to review materials complete an exam and obtain the necessary documentation if loan modification services are being provided your specialist will complete the necessary request forms forward the required_documentation and communicate with the mortgage_lender until a final_decision is made by the lender v w v v v v v the specialist will update the client at least monthly any final_determination will be verbally communicated to the client and written confirmation of the results will be sent by mail if pre-purchase counseling services are being provided upon the successful completion of the course and exam a certificate of completion will be issued to the client lastly the client receives an exit letter you do not collect up-front fees all fees are course related and collected at the time a course is taken your fee structure is as follows p for the foreclosure intervention seminar and q for the pre- purchase buyer certification course you do not have a fee waiver policy none of your services will be funded in whole or in part by fee for service agreements with lenders creditors or debtors you do not provide any debt management services no one on your board_of directors has ever been an officer director or employee of a credit counseling agency credit repair agency or organization issuing credit cards we asked for specifics regarding your mortgage foreclosure counseling and loss mitigation you repeated the steps in the before mentioned client encounter adding that a client's mortgage institution is contacted directly to verify loan balance terms and delinquency and that dependent on the mortgager’s criteria a financial statement may be provided in an effort to expedite the process you do not limit your services to any particular class of individuals it is your intention to offer four distinct workshops as follows a loss mitigation counseling alternatives to foreclosure-this 90-minute interactive webinar course will help a client assess their default situation to determine whether an alternative to foreclosure is appropriate clients will learn about various workout options to select and execute the optimum alternative for the situation b hamp home affordable modification program determining imminent default-this 90-minute webinar provides the requirements for determining imminent default on clients who are current or less than days delinquent the webinar topics include an imminent default evaluation process overview’ when lenders will likely consider a client for imminent default and the imminent default evaluation process c hamp overview-this 90-minute webinar course will provide details of the features and benefits of the hamp the webinar provides insights on processing and executing a modification under the hamp and features discussions on program parameters structure required_documentation and available tools and resources d pre-purchase counseling-this 90-minute interactive webinar will discuss the criteria for buying a home review mortgage products for first time homebuyers determine a budget and overall credit history information understand the steps to buying a home and learn about closing and post closing information counselors will assist clients in preparing an action plan to follow to prepare for homeownership you do not offer or plan to offer additional services such as loans credit repair negotiating with creditors except as directly related to loss mitigation services bankruptcy counseling or down-payment assistance however your web site indicates you are a not for profit firm that prides itself on unparalleled service and performance we are committed to providing unbiased advice and prudent strategies for credit counseling foreclosure prevention and debt management the web site further indicates that working with our certified credit counselors we will v v v v v develop a workable budget and payment plan help you save up to on your total credit card debt lower your interest rates by up to consolidate your unsecured debts into one easy monthly payment help you along the way to become debt free when asked about this discrepancy you stated that we do not intend to offer any debt management services credit repair loans negotiations with creditors accept as directly related to loss mitigation services or down-payment assistance once our exemption status is approved furthermore we have no t participated in any of the aforementioned services to date with any clients as our organization has not been fully operational upon approval of our exemption status this verbiage will be promptly removed from our website and replaced by the services that we are seeking exemption approval under’ the services that currently appear on our website in relationship to debt management were never to be directly provided by our organization and those services were to be referred to other non-profit entities after careful consideration we have come to the conclusion that we do not want to provide such services nor refer these services to other companies’ your website included information relating to d e and f you indicated that after exemption is granted you would create a separate website for your non-profit entity while e a limited_liability_company is owned by b no other direct relationship exists between the companies e was created solely to provide a marketing reference umbrella company to provide potential for-profit clients with brand recognition you provided information regarding related for-profit entities as follows d the for profit entity provides residential mortgage origination services e the limited_liability provides marketing services and web design f provides commercial mortgage services and commercial financial products such as facilitating commercial mortgage note buying purchasing the address of each for-profit entity is the same as your address and each has a name similar to yours a major difference between the way that our for-profit entities currently conduct activities and the way that our organization will conduct activities is that our for-profit entities do not offer any type of educational_assistance to assist their clients in not only preventing foreclosure but also ensuring that they understand the various ways to never find themselves in a similar situation the for-profit entities do currently assist clients in preventing foreclosure however this is only done by collecting the necessary information and documentation that will allow the for-profit company to negotiate with the lender also no for-profit entity offers pre-purchase counseling services regarding your board you indicated that b is the president owner of d e and f cis the director of sales investor relations for d h listed on your website is a dba of d not a separate_entity h has an affiliate broker type relationship with g we are only able to refer clients seeking residential and or commercial mortgage financing to the above referenced entity-they are in no way related to any of our organizations you will not obtain any clients from g an exhibit attached to your response titled fee schedule and service outline indicates you will work to re-structure a client's mortgage the exhibit which is provided to your clients indicates in part that a loan modification can be done in several ways or in a combination of ways listed below the loan’s interest rate may be decreased v v v v v v the interest rate could be changed from an adjustable to a fixed rate the period of time the borrower has to pay the loan back can be lengthened the type of loan could be changed altogether mortgage credit history may be rolled back and reflect a current status a forbearance postponement of payments due may be issued late fees past due charges may be waived as previously mentioned you will prepare a loan modification proposal for the compensation amount noted above and will provide the following services free of charge prepare and forward all of the lender required loan modification documentation provide the proper lender required documents for the lender's consideration qualification of a loan modification negotiate the terms of a favorable loan modification between the lender and client provide client with real-time status of request a consultant agreement was submitted which enables you to act as client's agent in counseling client with certain problems resulting from mortgage delinquency and or foreclosure situations and to prepare a proposal that will analyze the client's financial situation’ law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to a state_or_local_government for a public purpose or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes onlly if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states an organization must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above in revrul_61_170 1961_2_cb_112 an association composed of professional private duty nurses supported and operated a nurses' registry to help make the nurses' services more readily available to the general_public the association’s bylaws stated that its specific purposes were to provide employment for its members as well as to organize an adequate and available nursing placement service for the community its membership was open to both registered and practical nurses who met specified requirements the organization maintained a registry of its members showing their respective qualifications and the types of services they perform reference and placement from the register were made on a rotating basis upon request for nursing services the association was operated primarily to afford greater employment opportunities for its members and only incidentally for the benefit of the general_public this was evidenced by the fact that it drew its support primarily from members and was controlled by a board_of trustees composed of professional nurses without public participation of any kind thus the association was not organized or operated exclusively for exempt purposes as described in sec_501 of the code in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code the organization did not charge fees for counseling services or proration services its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 4th cir cert_denied 413_us_910 in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama was an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agencies’ primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization in 765_f2d_1387 cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court’s decision stated that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church’ in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in international postgraduate medical foundation v commissioner tcmemo_1989_36 the court held that an organization that had the substantial nonexempt purpose of benefiting a related for-profit travel agency from which it purchased travel services did not qualify for exemption under sec_501 in 950_f2d_365 7th cir the u s court_of_appeals for the seventh circuit upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps’ the founder and his spouse were the only members of the organization’s board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner’ participating creditors because they will be turned away unless they meet the criteria of the the tax_court further held the organization would operate for the private interests of its founder because the founder and his spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization's dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of the private interests of creditors as well application of the law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations first an organization must have a valid purpose clause a valid purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your articles do not limit you to an exempt_purpose which is not compliant with sec_1_501_c_3_-1 of the regulations second your articles do not ensure that upon dissolution assets will be dedicated to an exempt_purpose which is not compliant with sec_1_501_c_3_-1 of the regulations you fail both tests and are not in compliance with sec_1 c -1 a of the regulations you do not operate exclusively for educational_purposes within the meaning of sec_501 of the code or for exclusively exempt purposes under sec_1_501_c_3_-1 of the regulations your website does not indicate any substantial educational purpose it currently has information regarding credit card consolidations debt management and contains information about related for-profit entities making it difficult to determine which activities will be conducted by you and which by related for-profit entities you have stated that after exemption is received a website will be created devoted solely to your non-profit entity however we can only make our determination based on the information in the file not possible future changes thus you have not demonstrated that you are operated exclusively for educational_purposes within the meaning of sec_501 of the code further as seen in church by mail the court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption the current setup and structure of your site does not allow for an observer to separate the two the site appears to primarily serve the private interests of the related for-profit entities though you offer information to the general_public pertaining to foreclosure prevention intervention and credit_counseling_services you failed to establish that such activity primarily serves a charitable purpose as you provided no copies of any educational material like the organization in solution plus you did not provide sufficient evidence that you help clients develop a significant understanding of the cause of their financial problems or a plan to address their financial problems you stated that you serve people in need of foreclosure consulting services of all income levels and your services will not be limited to any charitable_class this does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable accordingly you are unlike the organization described in revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed unlike the organizations in consumer credit counseling service of alabama and revrul_69_441 supra you charge fees for the majority of the services provided p rimarily providing services for a fee ordinarily does not further charitable purposes solution plus tcmemo_2008_21 thus you have not demonstrated that the provision of these services exclusively furthers charitable purposes within the meaning of sec_501 of the code you have no facility and operate from the home of b the addresses of d e and f are the same as your address currently d conducts foreclosure credit counseling which you indicate will stop once you receive exemption each of these facts demonstrates the comingling of activities between you and each related for profit entity created and managed by b this is not in compliance with sec_1_501_c_3_-1 of the regulations which states an organization must show it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals or persons controlled directly or indirectly by such private interests the interrelationships and common_control of you and the for-profit entities is a substantial non-exempt purpose similar to the operations of the organizations in international postgraduate medical foundation v commissioner and old dominion box co v united_states your relationship with the commonly controlled for-profit entities is also a single non-exempt purpose which precludes exemption better business bureau of washington d c inc v united_states you conduct many of your activities in the same manner and in direct competition with commercial businesses like the organizations in easter house airlie foundation and living faith as indicated earlier you have no facility and operate from the home of b the addresses of d e and f are the same as your address d is a commercial enterprise that provides several of the same services you provide most importantly the foreclosure intervention services you provide are in direct competition with banks and other commercial firms that provide these services you failed to establish that the fees you charge to provide foreclosure intervention and other financial services entitle your clients to any educational programs or services beyond those that are offered by commercial firms accordingly your activities evidence a substantial nonexempt commercial purpose the activities you identify as educational and charitable are merely incidental to your business of providing services for a fee thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose you failed to establish that you do not confer a direct benefit on your president through your operations your net_earnings inure to the benefit of b as the owner of related for-profit entities this is not in compliance with sec_1_501_c_3_-1 of the regulations you are controlled by a board_of directors composed of real_estate professionals without public participation of any kind this indicates that you are operated for the benefit of your directors rather than the public as in revrul_61_170 your board_of directors is composed entirely of persons who stand to gain financially from your activities unlike the organization in revrul_69_441 whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions because your operations substantially benefit your directors you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1 c -1 d ii of the regulations an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code an organization that engages in such activities as a substantial purpose must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not meet the requirements of sec_501 and you do not meet the requirements of sec_501 an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay sec_501 you failed to establish that you have such a fee policy credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization’s activities sec_501 of the code you have two board members b and c bis a financial services professional and c is his employee furthermore the fact that you have only two board members is not compliant with your own internal rules of operations bylaws which indicate you at all times will have three board members this further illustrates you serve the private interests of your directors and not the broad public interest accordingly you do not have a board that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1 c -1 b i of the regulations more than an insubstantial part of your activities are in furtherance of a nonexempt purpose and you have not demonstrated that you do not allow your net_earnings to inure to private individuals accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you also do not meet the qualifications set forth in sec_501 of the code pertaining to organizations that provide credit_counseling_services had you established that you otherwise met the requirements of sec_501 of the code your failure to satisfy the requirements of sec_501 would disqualify you from exemption under c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
